Title: Rose-Aimée Du Buc d’Enneville, the Comtesse de Choiseul-Meuse, and Jean-Baptiste Du Buc to William Temple Franklin, [c. 21 August 1783]
From: Enneville, Rose-Aimée Du Buc d’,Choiseul-Meuse, Catherine d’Idier, comtesse de,Du Buc, Jean-Baptiste
To: Franklin, William Temple


          
            M
            [c. August 21, 1783]
          
          Madame D’enneville, Madame la Comtesse DE
            Choisëul, & M. DU
            Buc, Intendant Général des Colonies, sont venus pour
            avoir l’honneur de vous faire part du Mariage de M. DU
            Buc-Saint-Olympe, leur
            Cousin-Germain, avec Madame DE
            Longpré.
         
          Addressed: A Monsieur / Monsieur
            franklin, Secretaire / de Légation americaine / a Passy
        